         Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 1 of 12




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:                                     §
                                           §
NEIGHBORS LEGACY HOLDINGS, INC.,           §     CASE NO. 18-33836-H1-11
                                           §     (Chapter 11)
     Debtor.                               §

 MARK SHAPIRO, TRUSTEE             §
 OF THE UNSECURED CREDITOR TRUST   §
OF NEIGHBORS LEGACY HOLDINGS,      §
INC. AND ITS DEBTOR AFFILIATES     §                  ADV. P. NO. 20-03016
                                   §
    Plaintiff                      §
                                   §
VS.                                §
                                   §
                                   §
TOM VO; BEAUMONT ER PHYSICIANS     §
ASSOCIATES, PLLC; PRANAV SHUKLA;   §
NEIGHBORS OF THE PERMIAN           §
BASIN, LLC; ABARADO & DO           §
FAMILY, LP; EMTEX                  §
INVESTMENTS, LLC; KENNETH DIREKLY; §
EMERGENCE HOLDINGS LLC; EDR        §
INVESTMENTS LLC; ATIBA BELL;       §
MEDICAL ASSOCIATED, PLLC;          §
ALBERTO A. GONZALEZ, MD;           §
EKTA POPAT; TOWARDS INFINITY LLC; §
AB PHYSICIAN SERVICES LLC;         §
AHMED F. SHAIKH; ROY MARRERO;      §
SPRING PASADENA INVESTMENTS, LLC; §
WILLIAM APPIAH; APPLIED            §
ENHANCEMENTS, PLLC; FILLORY        §
HOLDINGS, LLC; THANH CHENG;        §
ANDREW O. OKAFOR, M.D. P.A.;       §
ROGER STARNER JONES, JR.;          §
MANUEL ACOSTA, PLLC;               §
ISAAC FREEBORN; ADDISON HN VO      §
INVESTMENTS LLC; JAMES LOCKE, MD; §
MEGADODO LLC; DIEN BUI, MD;        §
CATNIAJ, PLLC; NIA JOHNSON;        §
OBIDIKE R. AKAHARA MD PA;          §
WISESTAFF, LLC; TEAMUS             §
INVESTMENTS, LTD; HAZEL CEBRUN;    §
          Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 2 of 12



LBN MEDICAL CARE, PLLC; DARUL        §
SEHAT, PA; BANKYMED EMERGENCY        §
MANAGEMENT, LLC; UPCLICK             §
VENTURES, LLC; DAVID C. HERRERA, MD; §
ALI OSMAN; IVAN MELENDEZ; BAQIR      §
HOLDINGS, PLLC; ROBERT WRIGHT, DO; §
JEFFERY P. REBOUL, DO; JAMES M.      §
PICCIONE, MD, PLLC; KA HOTT PLLC;    §
STUART R. QUARTERMONT, MD;           §
C. GUADARRAMA PLLC; OMOTOLA O.       §
JAIYEBO; ELANIE UCBAMICHAEL, MD;     §
EDGAR HERNANDEZ, MD;                 §
HAYWOOD HALL; JORGE JAVIER           §
ESCOBAR JR., MD PA; DONALD HUBBARD, §
MD PA; THOMAS M. MERCADO, MD PLLC; §
JORGE; BARAJAS, MD PA; AIMAN A.      §
SHOKR, MD; MICHAEL MOHUN; PETER      §
SHELBY EVANS, MD; DAVID HAACKE,      §
ISABEL REYNA, MD, JASON YOST;        §
HAYNES EMERGENCY MEDICINE, PA;       §
MARIA AGUINAGA, MD PA; DARIN         §
ASHBROOKS; SHAWNA LABERT PITT;       §
CANDANOSA MD PA; JMZ PLLC; HAMAN §
HEALTHCARE GROUP, LLP; SHANNON       §
SPIGENER PLLC; OLGA LANGLY;          §
CLINT CARTER, MD PA; DON HARPER;     §
SDR HEALTHCARE INC; UCBAMICHAEL §
HOLDINGS LTD, UCBAMICHAEL            §
HOLDINGS MANAGEMENT, LLC;            §
SALVADOR ELIZARRARAZ, JR., MD PA;    §
                                     §
                                     §
Defendants.                          §

                       SUMMONS IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached
to this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of
this summons, except that the United States and its offices and agencies shall file a motion or answer
to the complaint within 35 days.

       Address of the clerk:                 United States Bankruptcy Court
                                             Of Southern District of Texas – Houston Division
                                             515 Rusk St.
                                             Houston, Texas 77002
          Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 3 of 12



At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

        Name and Address of Plaintiff's Attorney:   CLIFFORD WALSTON
                                                    WALSTON BOWLIN, LLP
                                                    4299 San Felipe Street, Suite 300
                                                    Houston, Texas 77027

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.




IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.




                                     _____________________ (Clerk of the Bankruptcy Court)
  May 21, 2020
                                                                  s/ H. Lerma

Date:                                By:                            (Deputy Clerk)
            Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 4 of 12



                                     CERTIFICATE OF SERVICE

I,                                               (name), certify that service of this summons and a copy

of the complaint was made                               (date) by:


     Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:


   Personal Service: By leaving the process with the defendant or with an officer or agent of defendant
at:


     Residence Service: By leaving the process with the following adult at:


X Certified Mail Service on an Insured Depository Institution: By sending the process by certified
mail addressed to the following officer of the defendant at: Please see exhibit “A” attached hereto.


     Publication: The defendant was served as follows: [Describe briefly]


   State Law: The defendant was served pursuant to the laws of the State of                    ,
as follows: [Describe briefly]



        If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18 years of
age and not a party to the matter concerning which service of process was made.

          Under penalty of perjury, I declare that the foregoing is true and correct.


          Date                   Signature

                 Print Name:

                 Business Address:
     Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 5 of 12



                                       Exhibit A

1.     Thomas Vo
       4531 Oleander St.
       Bellaire, Texas 77401

2.     Beaumont ER Physicians Associates, PLLC
       Shannon Orsak, Registered Agent
       16062 Southwest Freeway #2
       Sugar Land, TEXAS 77479

3.     Infinity Emergency Management Group, LLC
       Jermaine Bowen, Registered Agent
       11724 Pueblo Fuerte Court
       El Paso, Texas 79936

4.     Pranav Shukla
       1206 Doughty Place
       Sugar Land, Texas 77479

5.     Neighbors of the Permian Basin, LLC
       Vik Wall, Registered Agent
       18 Sapphire St.
       Odessa, Texas 79762

6.     QSH Family LP
       Quang H. Henderson, Registered Agent
       10822 Roaring Brook Lane
       Houston, Texas 77024

7.     Abarado & Do Family, LP
       California Rough Do, Registered Agent
       7606 Hampden Court
       Sugar Land, Texas 77479

8.     EMTEX Investments, LLC
       Judy Thomas, Registered Agent
       3001 Murworth Dr., Unit 1602
       Houston, Texas 77025

9. Kenneth Direkly
1141 Rymers Switch Lane
Friendswood, Texas 77546

10. Emergence Holdings LLC
    Joe Ybarra, Registered Agent
    1902 Pease St., Suite A
  Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 6 of 12



    Harlingen, Texas 78550

11. EDR Investments, LLC
    Eric Roberson, Registered Agent
    315 Hughes Rd.
    Dickinson, Texas 77539

12. Atiba Bell Medical Associates, PLLC
    Atiba Bell, Registered Agent
    22206 Mission Hills Lane
    Katy, Texas 77450

13. Alberto A. Gonzalez, MD
    207 S. Bauer Point Circle
    Spring, Texas 77389

14. Ekta Popat
    1010 Reinhart Ave.
    Sugar Land, TX 77479

15. Towards Infinity LLC
    Radheshyam Miryala, Registered Agent
    3017 S. Island Dr.
    Seabrook, Texas 77586

16. AB Physicians Services LLC
    Antonio Bueso, Registered Agent
    750 Marlin Dr.
    Abilene, Texas 79602

17. Ahmed F. Shaikh
    2905 Amherst St.
    Houston, Texas 77005

18. Roy Marrero
    3709 Gertin Street
    Houston, Texas 77004

19. Spring Pasadena Investments, LLC
    Long Le, Registered Agent
    3411 Summer Bay Dr.
    Sugar Land, Texas 77478

20. William Appiah
    1906 Mystic Arbor Lane
    Houston, Texas 77077
  Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 7 of 12



21. Applied Enhancements, PLLC
    Manohar M. Alloju, Registered Agent
    14340 Torrey Chase Blvd., Suite 110
    Houston, Texas 77014

22. Fillory Holdings, LLC
    Lance Hill, Registered Agent
    1013 Greenwood Lane
    Lewisville, Texas 75067

23. Thanh Cheng
    4219 Killian Court
    Missouri City, Texas 77459

24. Andrew O. Okafor, M.D.P.A.
    1210 Ashley Circle Dr., West
    Houston, Texas 77071

25.   Roger Starner Jones, J.
      2405 Barton Shore Dr.
      Pearland, Texas 77584

26.   Manuel Acosta, PLLC
      Manuel E. Rodriguez Acosta, Registered Agent
      3131 Memorial Court, #8104
      Houston, Texas 77007

27.   Isaac Freeborn
      6703 Winston St.
      Houston, Texas 77021

28. Addison HN Vo Investments LLC
    Phuc Hong Vo, Registered Agent
    3537 High Vista Dr.
    Carrollton, Texas 75007

29. James Locke, MD
    2457 Baycrest Dr.
    Houston, Texas 77058

30. Magadodo LLC
    Jason Gukhool, Registered Agent
    4141 Lovers Lane
    Dickinson, Texas 77539

31.   Dien Bui MD
      2466 Beacon Circle
  Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 8 of 12



      League City, Texas 77573

32.   Catniaj PLLC
      Nia Johnson, Registered Agent
      4438 South MacGregor Way
      Houston, Texas 77021

33.   Nia Johnson
      4438 South MacGregor Way
      Houston, Texas 77021

34.   Obidike R. Akahara MD PA
      7638 Westmoreland Dr.
      Sugar Land, Texas 77479

35.   Wisestaff, LLC
      Incorp Services, Inc., Registered Agent
      815 Brazos, Suite 500
      Austin, Texas 78701

36.   Teamus Investments, LTD
      Steven Downie, Registered Agent
      705 Randolph Circle
      Beaumont, Texas 77706

37.   Hazel Cebrun
      2907 Chartres Street
      Houston, Texas 77004

38.   LBN Medical Care, PLLC
      Lieu B Ngo, Registered Agent
      12803 Brook Arbor Court
      Pearland, Texas 77584

39.   Darul Sehat, PA
      1914 West Gray Street, Unit 105
      Houston, Texas 77019

40.   Bankymed Emergency Management, LLC
      Olushola Bankole, Registered Agent
      14815 Lisa Lane
      Beaumont, Texas 77713

41.   Upclick Ventures, LLC
      1119 Woodbank Dr.
      Seabrook, Texas 77486
  Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 9 of 12



42.   David C. Herrera, MD
      4624 Pin Oak Lane
      Bellaire, Texas 77401

43.   Ali Osman
      3390 Heights Avenue
      Beaumont, Texas 77706

44.   Ivan Melendez
      3304 N. Bryan Road
      Mission, Texas 78573

45.   Baqir Holdings, PLLC
      Ahmed F. Shaikh, Registered Agent
      2905 Amherst Street
      Houston, Texas 77005

46.   Robert Wright, DO
      3544 Kanati Cove
      College Station, Texas 77845

47.   Jeffery P. Reboul, DO
      6550 Truxton Ln.
      Beaumont, Texas 77706

48.   James M. Piccione, MD, PLLC
      James M. Piccione, Registered Agent
      5930 Juniper Bluff Court
      Kingwood, Texas 7734

49.   KA Hott PLLC
      Kim Hott, Registered Agent
      4400 College Park Dr., Suite 1011
      The Woodlands, Texas 77384

50.   Stuart R. Quartermont, MD
      4801 Appel Valley Ct.
      College Station, Texas 77845

51.   C. Guadarrama PLLC
      Christopher Guadarrama, Registered Agent
      1255 Carrizo Lane
      Brownsville, Texas 78520

52.   Omotola O. Jaiyebo
      3726 Treasure Island Dr.
      Montgomery, Texas 77356
 Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 10 of 12




53.   Elanie Ucbamichael, MD
      3195 Dowlen Rd., Suite 101
      Beaumont, Texas 77706

54.   Edgar Hernandez, MD
      2601 Santa Monica
      Mission, Texas 78572

55.   Haywood Hall
      220 N. Zapata Hwy, #228A
      Laredo, Texas 78043

56.   Jorge Javier Escobar Jr., MD PA
      204 Rancho Del Rey
      Mission, Texas 78572

57.   Donald Hubbard, MD PA
      1710 S. Polk St.
      Amarillo, Texas 79102

58.   Thomas M. Mercado, MD PLLC
      Rebel Inez Mercado, Registered Agent
      3502 Kensington Pl.
      Amarillo, Texas 79121

59.   Jorge Barajas, MD PA
      3005 Laurie Ln.
      Edinburg, Texas 78539

60.   Aiman A. Shokr, MD
      109 Banks Drive
      Amarillo, Texas 79124

61.   Michael Mohun
      1000 North 8th Street
      McAllen, Texas 78501

62.   Peter Shelby Evans, MD
      11431 Lakeside Place Dr.
      Houston, Texas 77077

63.   David Haacke
      2001 Bob Whie Trail
      Amarillo, Texas 79124
 Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 11 of 12




64.   Isabel Reyna MD
      2210 Northgate Drive
      Weslaco, Texas 78599

65.   Jason Yost
      5407 Rolling Hills
      Texarkana, Texas 75503

66.   Haynes Emergency Medicine, PA
      Philip A. Haynes, Registered Agent
      604 Hidden Pine Lane
      Friendswood, Texas 77546

67.   Maria Aguinaga, MD PA
      701 Jay Ave.
      McAllen, Texas 78504

68.   Darin Ashbrooks
      100 Oak Meadow Ln.
      Texarkana, Texas 75503

69.   Shawna Labert Pitt
      1256 Moore Road
      Beaumont, Texas 77713

70.   Candanosa MD PA
      2307 Victoria Ave.
      Edinburg, Texas 78539

71.   JMZ PLLC
      United States Corporation Agents, Inc., Registered Agent
      9900 Spectrum Drive
      Austin, Texas 78717

72.   Haman Healthcare Group, LLP
      1474 W. Price Rd., Suite 7
      Brownsville, Texas 78520
      (P.O. Box 3072, Brownsville, Texas 78523)

74.   Shannon Spigener PLLC
      Michelle Tribble, Registered Agent
      1801 E. 51st St., Building H
      Austin, Texas 78723

73.   Olga Langly
      3205 South 6th Lane
 Case 20-03016 Document 7 Filed in TXSB on 05/21/20 Page 12 of 12



      McAllen, Texas 78503

74.   Clint Carter, MD PA
      4048 Charleston Park
      Tyler, Texas 75701

75.   Don Harper
      810 N. Louise St.
      Atlanta, Texas 75551

76.   SDR Healthcare Inc
      Dr. Jason Seungdamrong, Registered Agent
      3000 Blackburn St., Apt 2311
      Dallas, Texas 75204

77.   Ucbamichael Holdings LTD
      Elaine Ucbamichael, Registered Agent
      2500 N. Houston St., Apt 2712
      Dallas, Texas 75219

78.   Ucbamichael Holdings Management, LLC
      Elaine Ucbamichael, Registered Agent
      2500 N. Houston St., Apt 2712
      Dallas, Texas 75219

79.   Salvador Elizarraraz, Jr., MD PA
      2001 Fullerton Ave.
      McAllen, Texas 78504
